Citation Nr: 0407267	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to December 9, 
2002 for a grant of non-service connected pension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Muskogee, Oklahoma, which granted entitlement to nonservice 
connected pension effective December 9, 2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2003.  


FINDINGS OF FACT

1.  The veteran first filed a claim of entitlement to 
nonservice-connected pension, which was received by the RO on 
December 9, 2002.

2.  In a rating decision of January 2003, the RO granted 
entitlement to nonservice connected pension effective 
December 9, 2002, date of receipt of claim.


CONCLUSION OF LAW

An effective date earlier than December 9, 2002 for the award 
of VA nonservice-connected disability pension benefits is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  This statute redefined the obligations of 
VA with respect to the duty to assist claimants, and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VA has published regulations to implement many of 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  

In this case, VA's duties have been fulfilled to the extent 
possible.  The United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the AOJ, in a December 2002 letter, notified 
the veteran of evidence and information necessary to 
substantiate his claim to include effective date requirements 
and informed of both his and VA's responsibilities in 
producing and obtaining evidence to support his claim.  
Because the notice predated the rating, it is in compliance 
with the Court's determination in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the VCAA notice letter 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  By means of the 
discussion in a January 2003 rating decision and April 2003 
statement of the case (SOC), the veteran was notified of the 
applicable law and reasons for the denial of his claim.  The 
December 2002 letter and the April 2003 statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send documents support his 
earlier effective date claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained evidence 
including service medical records, and post service VA.  
There is no indication that there are any outstanding medical 
records or other information that are relevant to this 
appeal.  In any event, the Board notes that this issue turns 
on the date in which the veteran submitted a claim for 
pension.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

II.  Effective Date

The veteran contends that he is entitled to an effective date 
prior to December 9, 2002 for entitlement to nonservice 
connected pension.  He alleges that the RO delayed processing 
his claim and that the effective date should be the date he 
signed his application rather than the date stamped by the 
RO.

It is noted that the veteran's application for entitlement to 
pension is dated November 20, 2002.  However, the earliest 
date stamp indicating receipt at the VA is December 9, 2002.  
There are no claims either formal or informal, shown to 
predate this application.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA. 38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2003).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2003).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

Statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims - both formal and informal - for 
benefits.  In particular, the VA is required to identify and 
act on informal claims for benefits. See generally 38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2003); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2003).

The Board notes that VA treatment records reveal that the 
veteran was hospitalized for a stroke between November 9, 
2002 and November 15, 2002.  This hospitalization took place 
within one year of his application for pension being filed.  

In this regard, the Board recognizes that the date of a VA 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim under certain circumstances.  See 
38 C.F.R. § 3.157(b)(1) (2003).  However, the cited 
regulation is predicated on claims for increase involving a 
prior allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling. 38 C.F.R. § 3.157(b) (2003).  In this 
case, there was no prior adjudication of a pension claim to 
include a prior allowance, a disallowance based on receipt of 
retired pay or a prior disallowance of pension on the basis 
that the disability was not permanently disabling and this 
matter did not involve any other adjudication of the type 
required by 38 C.F.R. § 3.157(b).  

At his September 2003 hearing the veteran testified that that 
he first applied or pension on November 20, 2002.  His 
representative indicated that the veteran's service 
organization received it on November 25, 2002 and it 
subsequently was sent by Federal Express mail to the RO.  The 
representative acknowledged that the RO date stamped it as 
received on December 9, 2002.  He suggested that the 
processing delays apparently caused by the Thanksgiving 
holiday should be taken into account when considering the 
affective date. 

While the Board acknowledges the concerns about the apparent 
delay caused by the holidays, this does not provide a basis 
for entitlement to an earlier effective date.  The Court has 
ruled that there is a presumption of regularity under which 
it is presumed that Government officials have properly 
discharged their official duties. Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  The Court has also held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations. YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995). 

In this case, there is no evidence beyond the assertions of 
the veteran that the claim was received by the RO prior to 
December 9, 2002 or was handled in some manner that caused a 
delay in date stamping.  Thus, the presumption of regularity 
must be applied.  Here, the presumption stands for the 
proposition that if the veteran had in fact submitted a VA 
application for pension benefits on December 9, 2002, this 
form would be contained in his file.  Absent such document, 
the Board must find that his claim for VA pension was not 
received by VA earlier than December 9, 2002.

While the Board is sympathetic to the veteran's case, the law 
governs in this instance.  Under the law, the date of the 
claim is the date of receipt by VA.  Under this criterion, 
there is no legal basis for an effective date earlier than 
December 9, 2002, for the award of VA pension benefits.  
Thus, the preponderance of the evidence is against the 
veteran's claim.  Under the circumstances in this case, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an effective date earlier than August 20, 1998 
for the award of VA nonservice-connected disability pension 
benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



